Citation Nr: 0936277	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to serviced connection for a gastrointestinal 
disorder to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from April 1966 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a VA Form 9 of February 2006 the appellant requested a 
hearing before a Veteran's Law Judge sitting at the RO.  He 
subsequently withdrew his request in October 2008.

In March 2009 the Board remanded the claim for further 
development.


FINDINGS OF FACT

The competent and probative evidence of record is at least in 
equipoise as to the question of whether the Veteran's 
gastroesophageal reflux disease (GERD) is related to his 
active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the 
evidence demonstrates that gastroesophageal reflux disease 
(GERD) was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
Veteran's claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2008).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran is claiming entitlement to GERD.  Specifically, 
he alleges that he started experiencing esophageal reflux 
while in service and that he has continued to suffer from 
esophageal reflux since service.  After a careful review of 
the evidence of record, the Board finds that resolving all 
doubt in the Veteran's favor, service connection for GERD is 
warranted.

Service medical treatment records are completely silent for 
any complaints of or treatment for esophageal reflux.

Private medical treatment records of August 1999 show a 
diagnosis of probable reflux.  

Additional private medical treatment records dated between 
2004 and 2005 show diagnoses of and treatment for GERD.  

In a February 2006 letter from the Veteran's wife she stated 
that she has known the Veteran since he was in service; that 
has had an ongoing problem with digestion/GERD; that early on 
he would consume a large bottle of Tums/Rolaids weekly to 
ease heartburn; and, that he has taken many prescriptions to 
ease his stomach problems and she has had to adjust his diet.

In a VA Form 9 of February 2006 the Veteran stated that he 
was having acid indigestion while stationed in Guam in 1967 
and 1968 and that his symptoms got worse when he got to 
Vietnam.  He stated he would take Rolaids or any other 
antacid he could get.  Finally, he stated that he has 
continuously experienced reflux symptoms since service.

In a September 2007 letter from the Veteran's private 
physician, Dr. A.T.B., he stated that the Veteran was under 
his medical care from 1977 to 1981; that he had been 
previously treated by Dr. E.P.; and, that he had continued to 
treat and prescribe medication previously given to the 
Veteran for his acid reflux.

In a September 2007 the Veteran's wife stated that the 
Veteran had been treated by Dr. E.P. for GERD from February 
1970 to June 1977.  She further stated that Dr. E.P. had 
prescribed medication for his GERD which he took regularly.  
Finally she stated that the Veteran has continued to take 
medication for his GERD and has been under treatment for GERD 
since February 1970.  

In a November 2007 letter the Veteran's wife stated that he 
has been treated for GERD continuously since 1970.  

In a November 1970 letter the Veteran's brother stated that 
when he was discharged from service in January 1970, he 
noticed the Veteran would regularly take a large amount of 
anti-acid tablets during the day.  

A VA examination report of April 2009 notes that the Veteran 
reported he started experiencing reflux symptoms in 1968 when 
he was in service and that his symptoms continued since 
service.  After a physical examination, the examiner entered 
the following diagnosis:  "[g]astroesophageal reflux 
disease.  This is presently stable on Nexium.  The veteran's 
symptoms began in service.  Review of the C-file did not find 
any report on reflux disease."  He further opined that he 
was unable to say, without resorting to speculation, if the 
Veteran's present diagnosis of reflux disease is a 
continuation of the symptoms which he had in service as there 
was no documentation of symptoms in service.  

The Board notes that as previously stated, service connection 
may be established through a demonstration of continuity of 
symptomatology.  See Savage, 10 Vet. App. at 495-98.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995); Espiritu, 2 Vet. App. at 494-95.  The 
Veterans Court has emphasized that "symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board then must determine 
whether such evidence also is credible.  See Layno, 6 Vet. 
App. at 469 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The Board finds that the preponderance of the evidence 
supports granting service connection for GERD as he has 
established that his GERD is related to active service based 
on a continuity of symptomatology since active service.  As 
noted above, the Veteran has stated that he started 
experiencing reflux symptoms in service in 1967 and 1968 and 
that he has continued to experience reflux symptoms since 
service.  He is competent to report symptomatology and when 
it occurred.  See Layno, supra.  Moreover, acid reflux is the 
type of disability that is observable by a layperson.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Therefore, the Board finds that there is competent evidence 
that the Veteran experienced reflux symptoms in service and 
since then.  

However, as noted above, once evidence is determined to be 
competent, the Board then must determine whether such 
evidence also is credible.  In this regard,  Board notes that 
the Veteran's wife and brother have stated that the appellant 
has been experiencing reflux symptoms for which he was taking 
over the counter medication since his discharge from service.  
Moreover, the Veteran's wife has consistently stated the 
Veteran had acid reflux symptoms in service and he has been 
treated for acid reflux since 1970.  The Veteran's wife and 
brother are competent to report observable symptomatology.  
While reflux symptoms may not be observable, they are 
competent to report that which has come through their senses 
and the Veteran's complaints of indigestion and reflux, and 
treatment for the same are something they are competent to 
report.  Moreover, the Board notes the September 2007 letter 
from the Veteran's private physician wherein he stated that 
he had treated the Veteran for acid reflux since 1977 and 
that the Veteran had been previously treated for the same 
condition.  In the letter the physician noted that while 
treating the Veteran he continued to prescribe medication for 
his reflux which had been previously prescribed.  The Board 
finds that the above noted evidence supports the Veteran's 
allegations that he has suffered from acid reflux since 
service.  Indeed, the Veteran's wife and brother are 
competent to report that the Veteran has experienced acid 
reflux symptoms since service.  More significant is the 
September 2007 letter form the Veteran's private physician 
which establishes that the Veteran has been treated for acid 
reflux since the 1970's.  This is objective medical evidence 
which supports the Veteran's allegations.  Finally, the Board 
notes the examiner's diagnosis in the VA examination report 
of April 2009 wherein he noted a diagnosis of GERD with 
symptoms starting in service.  The Board finds that the above 
evidence supports the Veteran's allegations of reflux 
symptoms in service and since then.  Therefore, the Board 
finds the appellant's not only competent, but also credible.  

The Board also finds that the Veteran's overall disability 
picture shows a continuity of symptomatology since active 
service.  As noted above, the Veteran has stated consistently 
that he experienced acid reflux in service.  While there is 
no record of a actual diagnosis of GERD until 1977, or 
7 years after the Veteran's discharge from service, he has 
stated consistently and credibly that he had acid reflux 
since service.  Moreover, the private physician in his 
September 2007 letter stated that the Veteran had been 
previously treated for acid reflux.  The Veteran's statements 
are competent, credible and probative on the issue of 
continuity of symptomatology.

The Board is aware of the VA examiner's opinion of April 2009 
which states that he could not provide a nexus to service 
without resorting to mere speculation.  However, in essence, 
this opinion borders upon a non-opinion and may not be used 
as negative evidence against the Veteran's claim.

In sum, while no medical professional has attributed the 
Veteran's GERD to his military service, the Board finds that 
the Veteran has provided sufficient competent lay evidence of 
continuity of symptomatology since the onset of his GERD 
disability, as he has stated to suffering from acid reflux in 
service and since then, and his wife and brother have stated 
the same.  Therefore, because the Veteran has provided 
competent and credible evidence of acid reflux in service and 
since then, the Board finds the evidence raises a reasonable 
doubt as to whether the Veteran's GERD is related to his 
military service.  Because such doubt is resolved in favor of 
the Veteran, the appeal is allowed.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for GERD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


